 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                                 Case No.: 2:16-cv-00614-APG-GWf

 4          Plaintiff                                  Order Dismissing Remaining Claim as
                                                      Moot and Directing the Clerk of Court to
 5 v.                                                            Enter Judgment

 6 PALM HILLS HOMEOWNERS
   ASSOCIATION, INC., et al.,
 7
        Defendants
 8

 9         In light of my prior order (ECF No. 84) and the parties’ status report (ECF No. 86),

10         IT IS ORDERED that plaintiff Bank of America, N.A.’s claims against defendant

11 Nevada Association Services, Inc. are dismissed as moot.

12         IT IS FURTHER ORDERED that the clerk of court shall enter judgment in favor of

13 plaintiff Bank of America, Inc. and against defendant Vern Elmer as follows: It is hereby

14 declared that the homeowners association’s non-judicial foreclosure sale conducted on

15 November 16, 2012 did not extinguish the deed of trust encumbering the property located at

16 3793 Vortex Avenue in Henderson, Nevada, and thus the property is subject to the deed of trust.

17         IT IS FURTHER ORDERED that upon entering judgment, the clerk of court shall close

18 this case.

19         DATED this 25th day of March, 2019.

20

21
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
22

23
